Citation Nr: 1419474	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1952 to August 1955.

This matter returns on appeal to the Board of Veterans' Appeals (Board) by the way of a June 2013 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Remand, vacated an August 2012 Board decision, and remanded the case for compliance with the terms of the joint motion.  

As a matter of history, the claim on appeal originally arose from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (RO), which denied service connection for bilateral hearing loss disability and for tinnitus.  The Veteran timely appealed.

In the August 2012 decision, the Board awarded service connection for tinnitus, but denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and gave rise to the June 2013 Court Order.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  

In the parties' Joint Motion, granted by the Court in June 2013, it was agreed that further development of this matter was required.  The parties found that the November 2011 VA examiner's medical opinion obtained in this matter was not adequate, as the examiner provided a contradictory explanation for his conclusion.  In the November 2011 examination report, the VA examiner had noted that the whisper voice and spoken voice tests were not a good representation of hearing acuity, and that the tests did not account for high frequency hearing loss.  The examiner also stated that it was difficult to differentiate among age-related hearing loss, hearing loss due to active service, or hearing loss due to an occupation.   Finally, the VA examiner concluded that given that the Veteran would not have passed the whisper voice and spoken voice tests with his current hearing loss disability, the Veteran's bilateral hearing loss disability was less likely as not caused by or a result of noise exposure during infantry training.  

The parties to the Joint Motion felt it was unclear from the November 2011 VA examiner's rational statement how the examiner concluded that the Veteran's hearing loss was not related to his period of service.  The parties to the Joint Motion have found that the November 2011 VA examiner's medical opinion was inadequate and directed that another VA medical opinion should be obtain regarding the etiology of his current hearing loss disorder.  The parties to the Joint further noted that if a medical opinion could not be rendered without resort to mere speculation, then the examiner should provide an explanation for why an opinion could not be provided based on the available evidence.  See Jones v. Shinseki, 23 Vet. App. 382   (2009) (examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes).

Therefore, the Board has no discretion in this matter and a remand for a new VA medical opinion on the etiology of the Veteran's hearing loss disorder is necessary in order to comply with the joint motion.  See Stegall v. West, 11 Vet. App. 268, 271   (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand). 

On remand, a supplemental VA medical opinion should be obtained based on a review of the claims folder.  The examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current hearing loss disability had its onset during active service or is etiologically related to his in-service acoustic trauma.

The Board further finds that any outstanding treatment records regarding the Veteran's hearing loss should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should obtain assistance from the Veteran to seek to identify and obtain any VA records of pertinent medical treatment that are not yet on file.

2. After all available records have been obtained, the RO/AMC should arrange for the Veteran's claims folder to be reviewed by the November 2011 VA examiner, or if unavailable, by an appropriate specialist to provide a supplemental medical conclusion statement.  The examiner should be asked to provide an opinion whether it is at least as likely as not that the Veteran's current hearing loss disability had an onset during his period of service or is etiologically related to his period of service.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical opinion report.  This fact should be so indicated in the medical opinion report.  

If a new examination is deemed necessary by the examiner, one should be scheduled.

After review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current hearing loss disability had its onset during active service or is etiologically related to his in-service acoustic trauma.  

In answering this question, the examiner should comment on the absence of audiogram findings during service or shortly thereafter an opinion, and whether or not such information is important when determining a relationship between the Veteran current hearing loss and service.  The examiner should also address whether there are other post-service factors that impact the ability to determine whether the Veteran's current hearing loss is related to his in-service noise exposure.  A complete rationale should be given for all opinions reached.

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If it is not medically possible to provide any of the medical opinions requested, the examiner should clearly so state, indicating whether there is any pertinent information that is absent, or whether such an opinion is just beyond the limits of medical knowledge.

3. The RO/AMC should then re-adjudicate the claim under review here.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



